  Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 1 of 38 - Page ID#: 1
                                                                 East,ern District of Kentucky
                                                                       FILED
                     UNITED STATES DISTRICT COURT                     MAY 2 0 2020
                 FOR THE EASTERN DISTRICT OF KENTUCKY
                                                                        AT COVINGTON
                          35 WEST FIFTH STREET                        ROBERT R. CARR
                           COVINGTON, KY 41011                    CLERK U.S. DISTRICT COURT




                                             DATE FILED: May 12th , 2020



WILLIAM C. SHEHAN, JR., et al.,                  )
903 Riva Ridge Court                             )
Union, KY 41091                                  )
                                                 ) CASE NO.:
                                                 )
                  Plaintiff,                     )
                                                 )
vs.                                              )
                                                 )
                                                 )
UNITED STATES DEPARTMENT OF JUSTICE              ) Paycheck Protection Program
950 Pennsylvania Avenue, NW                      )
Washington, D.C. 20530                           )
                                                 )
                                                 )
FEDERAL JUDGE, DAVID BUNNING                     )
                                                 )
FEDERAL JUDGE, WILLIAM 0. BERTELSMAN             )
                                                 )
FEDERAL JUDGE, SUSAN DLOTT                       )
                                                 )
FEDERAL I.R.S. AGENT, SUSAN PALMISANO            )
                                                 )
FEDERAL D.O.J. OFFICER, LOUIS DE FALAISE         )
                                                 )
FEDERAL OFFICER, KIMBERLY HEIDEL                 )
                                                 )
U.S. ATTORNEY, BOB MCBRIDE                       )
                                                 )
FEDERAL OFFICIALS, 1 THROUGH 5                   )
                                                 )
et al.,                        Defendants,       )
_________________                                )


                         CIVIL COMPLAINT
  Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 2 of 38 - Page ID#: 2




       The undersigned has served a copy of this NOTICE, by mailing vis the U.S. Postal Service
or e-mailing a copy on this 12th day of May 2020, to the following recipients:



                   UNITED STATES DEPARTMENT OF JUSTICE
                               U.S. Attorney's Office
                          207 Grandview Drive, Suite 400
                              Fort Mitchell, KY 41017
                                    Tylene.cronin@usdoj .gov


                           KENTUCKY SUPREME COURT
                        Honorable Chief Justice, John D. Minton, Jr.
                               700 Democrat Drive, # 209
                                   Frankfort, KY 40601


                          BOONE COUNfY CIRCUIT JUDGE
                            Honorable Judge, J.R. Schrand
                                 6025 Rogers Lane
                               Burlington, KY 41005


                           PNC BANKING CORPORATION
                          Mr. Gregory P. Jordan, General Counsel
                                   201 East Fifth Street
                                  Cincinnati, OH 45202

                                      pnccares@pnc.com


                                 U.S. DISTRICT JUDGE
                             Honorable David L. Bunning
                      U.S. District Court, Eastern District of Kentucky
                                     Covington, KY 41011


                                 U.S. DISTRICT JUDGE
                          Honorable William 0. Bertlesman
                      U.S. District Court, Eastern District of Kentucky
                                    Covington, KY 41011
  Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 3 of 38 - Page ID#: 3




                               U.S. DISTRICT JUDGE
                    Honorable Susan J. Dlott & Stanley Chesley
                      U.S. District Court, Southern District of Ohio
                               Potter Stewart Courthouse
                                  Cincinnati, OH 45202


                           SENIOR PROBATION OFFICER
                                Kimberly Heidel
                                 U.S. District Court
                                Covington, KY 41011


                         I.R.S. AGENT, SUSAN PALMISANO
                      U.S. Internal Revenue Service - Internal Affairs
                                      550 Main Street
                                   Cincinnati, OH 45202


                   U.S.A., ROBERT MCBRIDE, LOUIS DE FALAISE
                               U.S. Department of Justice
                             260 West Vine Street, Suite 300
                              Lexington, KY 40507 - 1612




                                                               May 12th • 2020
WILLIAM C. SHEHAN, JR.                                         Date
Pro Se Plaintiff
'i
       Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 4 of 38 - Page ID#: 4




                                           VENUE

            The United States District Court for the Eastern District of Kentucky, under normal
     circumstances, would be the proper venue for this matter. How the Plaintiff recently filed
     very serious claims and allegations against Federal Officials in the Eastern District who
     Conspired with The Bank of Kentucky, BB&T Bank, now Truist Financial Corporation.
            The Complaint related to those claims and allegations was filed in the United States
     Court of Appeals for the Sixth Circuit in Cincinnati, OH, on January 31st , 2020, hereafter
     referred to as the First Complaint. Defendants named in the First Complaint are also
     named in this Complaint.
              On May 12th , 2020, the Court of Appeals replied with guidance on multiple topics.
     Therefore, it is necessary to initiate claims involving the Paycheck Protection Program
     first, in a United States District Court.



                                    JURISDICTION

             The United States Federal Courts are the proper jurisdiction for this matter based
     on the subject matter pertaining to the federal Paycheck Protection Program. PNC Bank
     is a large company with offices, branches and ATM facilities spread across multiple states
     including Northern, Kentucky and downtown Cincinnati, OH.
              The United States Department of Justice maintains offices and representation in
     all fifty of these United States.



                          PARTIES IN THIS ACTION

     BILL SHEHAN, JR.:


            Mr. Shehan is a life-long resident in the State of Kentucky where he resides at 903
     Riva Ridge Court, Union, KY in Boone County. Since 1994, Shehan formed and operated
     many businesses, one of which is, L.T.C. Signature Environments, LLC, doing business
     as, Larson Theme Construction. Larson specializes in the design and development of
     innovative attractions and theme environments for major tourist destinations.
      Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 5 of 38 - Page ID#: 5
'


    PNC FINANCIAL SERVICES GROUP, (PNC BANK):


          PNC Bank is part of the PNC Financial Services Group, a large financial services
    company focused on provide credit facilities to businesses and individuals in many states.
    PNC Bank has multiple locations in Ohio with a primary location in downtown Cincinnati.
    PNC Bank may become part of this action based on its role in the federal Paycheck
    Protection Program and subsequent refusal to approve the Plaintiffs application.


    UNITED STATES DEPARTMENT OF JUSTICE:


           The United States Department of Justice is a federal executive department
    responsible for the enforcement of law and administration of justice in the United States
    of America. The Department of Justice is part of this action based on damages caused to
    the Plaintiff through a tax case, the First Complaint, which now form the basis as to why
    PNC refuses to submit the Plaintiffs application to the Small Business Administration.
            It is understood that all Defendants will be represented by the Department of
    Justice. All Defendants are named in their official capacities as federal employees and
    officials of the United States government. However, criminal conduct negates immunity.


    SMALL BUSINESS ADMINISTRATION:


           The Small Business Administration is a United States government agency that
    provides support to entrepreneurs and small businesses. The mission of the Small
    Business Administration is "to maintain and strengthen the nation's economy by enabling
    the establishment and viability of small businesses and by assisting in the economic
    recovery of communities after disasters".
           The Small Business Administration offered the Paycheck Protection Program
    (P.P.P.) to all businesses in the United States as necessary to offset the explosive loss of
    jobs across the nation because of the covid-19 pandemic.         The P.P.P. requires that
    applicants be in business prior to the pandemic and suffered a loss as a result of the
    economic downturn.
     Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 6 of 38 - Page ID#: 6




                                        COMPLAINT

1.      Plaintiff, William C. Shehan, Jr, brings this action before the Court seeking relief

        and damages in relation to the Plaintiffs application to participate in the Small

        Business Administration's Paycheck Protection Program (P.P.P.) This action is

        currently limited to claims involving the Paycheck Protection Program.




2.      After multiple attempts to gain acceptance into the P.P.P., information in the

        public record, the result of actions by Defendants in the First Complaint, led to the

        rejection of Shehan's applications.     In each application, the S.B.A. requires the

        social security number of the individual applying on behalf of a company. Based

        on documents received from banks where Shehan applied, Shehan's company's

        applications were rejected based on information in public files - accessed through

        his individual social security number. Banks are using information connected to

        Shehan's personal social security number as the basis for rejecting the applications

        for his company. The information on file is the result of actions and violations by

        Defendants in the First Complaint, which may soon be filed in the Eastern District

        of Kentucky.




3.      Shehan filed an application to participate in the paycheck protection program

        around April   14th , 2020   through PNC Bank where Shehan has holds all personal

        and business accounts since 2013 and 2015. The application was filed prior to the

        opening of the second round of the P.P.P. so that Shehan's company would be
     Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 7 of 38 - Page ID#: 7



        included and benefit. The purpose of the program is to offer capital to cover

        damages caused by the government's shutdown of the economy in relation to the

        Covid-19 pandemic.




4.      The application requests details about felony convictions in the last five years but,

        does not extend beyond that five-year period. As indicated by the S.B.A., issues

        connected to felony convictions older than five years should not be part of the

        criteria utilized in the approval of a company's P.P.P. application. In addition, the

        inability to provide specific documents because of issues older than five years

        should not be part of the criteria for approval. In view of the circumstance,

        Shehan's application should have been approved and processed. It was not. The

        application number issued by PNC Bank is: 249126.




5.      Shehan owns a company that specializes in the design and construction of theme

        and entertainment attractions for theme parks, water parks, resorts, zoos, animal

        parks, marine parks, and museums around the world.            Shehan began in the

        business in 1994 when he started a company called Man Made Wonders which

        delivered numerous successful projects for The Cincinnati Zoo, Kings Island, The

        Beach Water Park, Khron Conservatory, Universal Studios Orlando, Six Flags,

        Simon Properties Group, HRH Sheikh Mohammad bin Rashid of Dubai, Universal

        Studios Dubai, Tatweer, Nakheel and many, many others.
     Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 8 of 38 - Page ID#: 8



6.      In 2004, Shehan purchased The Larson Company of Tucson, AZ and combined the

        companies to operate as Larson Theme Construction. In 2005, Defendants in the

        First Action launched a criminal investigation designed to suppress Shehan's

        testimony in Kentucky's Fen Phen case and People's Bank matter, both cases that

        came before the United States District Court, in the Eastern District of Kentucky.




7.      As a result of damages caused by Defendants in the First Action, Shehan combined

        operations and filed corporate formation documents on August 1st , 2015 in the

        State of Kentucky. He has served as the President and C.E.O. of this company and

        is the sole member of L.T.C. Signature Environments, LLC, doing business as

        Larson Theme Construction.




8.      As confirmed in the application to PNC Bank, Shehan's business was formed in

        2004 and 2015 but, was not active in the United States in 2019.




9.      The theme and entertainment sector in the U.S. and around the world are hit

        especially hard by the covid-19 virus, causing many parks, attractions, and hotels

        to remain closed for the season.    Prior to Damages caused in the First Action,

        Shehan's company, Larson Theme Construction, delivered numerous high-profile

        projects for Walt Disney World, Universal Studios Orlando, SeaWorld and many

        others, all parks and facilities which are now mostly closed.
      Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 9 of 38 - Page ID#: 9



10.      In the weeks leading up to the economic impact caused by the covid-19 virus,

         Shehan signed a personal and corporate contract with a local hotel / water park

         complex in relation to $3,500,000 in water park equipment.




11.      Details of the project were provided to PNC Bank which requires 28 craftspeople

         and 4 administrative staff, who are currently not working, to execute a scope of

         work on-site for approximately 90 days or until completion. All details, photos and

         scope were provided to PNC Bank in advance of the opening date of the P.P.P.'s

         second round.




12.      PNC Bank gave the impression the application was submitted to the S.B.A. until

         May 2nd . As the P.P.P. reached its last days, PNC Bank sent an email to Shehan

         requesting additional documents which cannot be provided. PNC Bank provided

         no personal contact details, no phone number and no address and issued

         instruction not to take this matter to any local branches. On May 3rd , Shehan was

         contacted by a very friendly and professional PNC customer service representative

         who worked diligently to assist Shehan in processing the application.




13.      However, PNC Bank breached the contract, agreement, terms and conditions

         extended by the Small Business Administration to Shehan's business by relying on

         false information contained in the public record under Shehan's personal social

         security number. Moreover, after doing business with PNC Bank since 2013, PNC
 Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 10 of 38 - Page ID#: 10



      Bank is aware or should be aware of the circumstances surrounding Shehan's

      businesses and tax case as required by banking laws. As a result, PNC Bank

      remains liable for all benefits which Shehan has been deprived in relation to the

      P.P.P. and future value and benefit created as an extension from the first and

      second round, and all subsequent programs from the S.B.A.




14.   The P.P.P. is the second significant opportunity or project where damages caused

      by Defendants in the First Action are continuing to have a devastating impact on

      the Plaintiffs ability to re-establish a foundation for his businesses and family.

      The first project where Shehan suffered is connected to the   $200   million cancer

      facility currently under construction by Turner Construction Company for the

      Saint Elizabeth Healthcare Corporation. Shehan intends to refile that action once

      a more suitable Judicial Structure is in place.




15.   Obtaining acceptance in the P.P.P. will provide momentum to move through the

      covid-19 economy by providing capital to cover the cost of 28 on-site jobs and 4

      support staff. The funds will be beneficial at all levels.




16.   As necessary to support and reinforce the allegations, claims and charges leveled

      against the United States and Defendants in the First Complaint, the Plaintiff

      submits into the public record, the following set of exhibits and events which are

      meaningful and compelling.
 Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 11 of 38 - Page ID#: 11




17.   The allegations outlined in the Complaint are centered around the utilization of a

      federal tax case as a weapon across three high-profile criminal prosecutions. The

      tax case was used to suppress Shehan's testimony in Kentucky's Fen Phen case,

      The People's Bank matter and the Florence Baptist Church's claim of bank fraud

      against BB&T Bank, now Truist Financial Corporation, and others.




18.   To open the timeline, the Bank's Conspiracy was identified during the civil audit

      process in late 2002 and early 2003 by tax attorney Martin Horwitz. Horwitz then

      commenced an investigation and maintained the investigation for many years.




19.   Horwitz learned that a high ranking official in Washington, DC, wanted to

      prosecute Shehan, that the Conspiracy was somehow connected to the Florence

      Baptist Church, and those involved were not going to allow the case to settle, and

      the case "was not going to go away." For over a decade, it was not fully clear how

      the events and motives were connected because the evidence and proof was being

      concealed in a variety of methods.       However, as timed passed, the initial

      intelligence outlined above was proven incredibly accurate, down to every detail.




20.   Upon learning of the political prosecution scheme in Washington, Horwitz

      developed a strategy that required elevating the civil tax liability as needed to

      prevent criminal prosecution. His strategy worked. Gloria Ferng, the auditor for
 Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 12 of 38 - Page ID#: 12



      the I.R.S., closed the audit process and transferred the case to civil collections. As

      part of the strategy, Horwitz advised Shehan to accept all I.R.S. positions and

      challenge none. There is no evidence suggesting Gloria Ferng is involved in the

      Conspiracy.




21.   Referring to pages contained in the Internal Revenue Service's Case History

      Transcript, relevant details in this matter are shown on page       2   in Exhibit   001.

      On February 10th , 2004, Revenue Agent, Linda Edwards, places a telephone call to

      Auditor, Gloria Ferng, to discuss the tax case. During the call, Agent Ferng, states

      two facts: 1) "his only asset is the business", and 2) "The taxpayer's intention at

      the time of the audit was to submit an O.1.C." The O.1.C. is a formal program to

      settle outstanding taxes due, more commonly referred to as Offer-In-Compromise.

      Gloria Ferng suggested this program as the path to a successful resolution of the

      case. This exchange between these two agents, accurately identifies the second

      part of Horwitz's strategy to avoid political prosecution. Firstly, elevate the tax

      obligation by millions, and Secondly, resolve the matter through the O.1.C.

      program.




22.   Exhibit   002   displays a legal notice of the matter to the The Bank of Kentucky.

      However, Bob Zapp, Jr., President for The Bank of Kentucky was aware of potential

      tax liabilities to the I.R.S. as early as 1997. In the years before, Bob Zapp, Jr., was

      Shehan's friend, Bible Study teacher, a friend of the family and personal banker to

      the Shehan Family and their businesses.
 Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 13 of 38 - Page ID#: 13



23.   Shehan's intentions to resolve the tax liability through the Offer-In-Compromise

      program are clearly demonstrate in Exhibit               003   and Exhibit   004.     The first

      amount offered is $300,000. The amount is important.




24.   In February of      2005,    the Internal Revenue Service was made fully aware that

      Shehan was using his company bank accounts to pay personal expenses. This was

      happening at the same time Martin Horwitz was negotiating a settlement of the

      taxes due.    Exhibit    005    and Exhibit   006   showcase the single charge to which

      Shehan was forced to plead guilty. Shehan was using his company bank account

      to pay taxes to the State of Kentucky, tithes to his Church and the lease on his

      home.    These are the checks in which U.S. Attorney, Bob McBride, utilized as

      grounds for prison. However, notice the date of February 11, 2005 - compared to

      November 10th ,     2010,   the date in which McBride secured his indictment, as shown

      in Exhibit   024 -    a gap of almost six years!         The gap of nearly 6 years raises a

      multitude of very serious issues as explained in the following pages.




25.   The Internal Service requested the services of an auditor to determine the value of

      Shehan's business.          Recall that Exhibit   001   confirms Shehan's only asset is his

      business.    Linda Edwards, on June        1st , 2005,   writes on page   32   in Exhibit   006,

      "They valued the business enterprise of Man Made Wonders to be                      $228,000."

      Therefore, Shehan offered the full value of his company, all his assets, plus an

      additional   32%,    a premium over assets of $72,000, to resolve a tax liability. The

      offer was mysteriously rejected.
 Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 14 of 38 - Page ID#: 14




26.   On August 3rd ,   2005,   Linda Edwards outlined Shehan's motives and objectives in

      explicit detail. Edwards writes for the I.R.S., "Taxpayer's plan is to submit an

      O.1.C. by October 15th , 2005. He plans on financing the O.1.C. with funds from his

      father. " All made very clear in Exhibit 007.




27.   Exhibit   008   displays Shehan's second offer of $500,000 - almost twice the value

      of his only asset valued at      $228,000.      The timing of this second offer was

      determined by Martin Horwitz who received information indicating those who

      were Conspiring against Shehan in the tax case, were putting their plan into action.

      As the evidence will confirm, in a matter of hours, Horwitz's intelligence was

      bullseye accurate. At that time, Horwitz did not know who was behind the scheme

      or their motives.




28.   Horwitz believed the offer of       $500,000    would be sufficient to prevent any

      prosecution and the I.R.S. would accept the offer. Horwitz would learn later why

      the offer was not accepted.




29.   The very next day, on August 4th, 2005, Linda Edwards writes, "TC (telephone call)

      from S.A. Susan Palmisano."          Edwards explains that Special Agent, Susan

      Palmisano, with the Criminal Investigation Division in the Florence office of the

      Internal Revenue Service, was investigation a possible failure to pay. The entry
 Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 15 of 38 - Page ID#: 15



      confirms that Palmisano and Revenue Agent, Tracy Campbell, were investigating

      the case as a criminal matter. All of this is shown in Exhibit 009.




30.   Testimony received years later may confirm and indicates that Tracey Campbell

      left the I.R.S. because of how Susan Palmisano was handling the Shehan tax case.




31.   In the lower half of Exhibit      009,   on August   11th , 2005,   Revenue Agent, Linda

      Edwards, again writes, "Field call to the I.R.S. office in Florence, KY to meet with

      Criminal Investigation regarding fraud potential of the case." Edwards continues,

      "Criminal Investigation was made aware of potential fraud by EXAM."




32.   Referring to the pre-sentencing report prepared and submitted to the Federal

      Court, according to Special Agent, Palmisano, the source of the case was

      "ANONYMOUS." See Exhibit 010. Presenting a conflict in the facts.




33.   However, as confirmed in Exhibit          011,   by The Department of Treasury, on

      September   16th , 2015,   the United States clearly states that 8 pages and    12   pages

      pertaining to Shehan's FOIA request are being withheld because the contents of

      those documents would reveal the identity of a confidential source.          The identity

      of Palmisano's "anonymous" source is what Shehan is seeking.
 Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 16 of 38 - Page ID#: 16



34.   According to I.R.S. Special Agent, U.M., who is connected to Shehan and whose

      desk was positioned adjacent to Susan Palmisano's desk on the day the allegations

      against Shehan were submitted; Mr. Bob Zapp, Jr., President & CEO for The Bank

      of Kentucky filed the allegations. Shehan received the following message through

      a common contact, "Bob Zapp at The Bank of Kentucky turned Billy Shehan into

      the F.B.I. for check kiting. I do not know what this is all about. but get it taken care

      of as soon as possible because Susan Palmisano doesn't mess around."




35.   The F.B.I. replied to Shehan's 2015 FOIA requests and confirmed that no files

      existed in relation to Shehan or his companies. No files pertaining to Shehan exist

      in records maintained by the F.B.I.




36.   Documents provided by The Department of Treasury and Special Agent, U.M. , are

      consistent and in agreement as to the source of the case. Evidence, testimony and

      documentation submitted to the Court by Special Agent, Susan Palmisano, are

      different at each stage and never consistent. Palmisano lied to Agent Edwards,

      lied to the I.R.S. and lied to the U.S. District Court. Perhaps this speaks to the

      evidence Internal Affairs Investigators utilized in their investigation years later

      leading to Palmisano's turbulent termination from employment with the I.R.S. - a

      matter officials at the I.R.S. attempted to conceal as "retirement".
j
     Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 17 of 38 - Page ID#: 17



    37.   Adequate evidence suggests that Zapp circumvented channels and procedures

          when filing a Suspicious Activity report. Evidence indicates Zapp submitted the

          report directly to Susan Palmisano rather than mail the report to the FINCIN

          Headquarters in Detroit, MI where the matter would then be referred to the F.B.I.

          for investigation.    According to Special Agent, U.M., Bob Zapp's allegations

          involved check kiting - charges Zapp knew were false but, used as the basis to

          commence a criminal investigation for illicit purposes. If following protocol, the

          matter should have been submitted to FINCIN or the F.B.I. since it is the F.B.I.

          which has jurisdiction over check kiting, not the I.R.S.




    38.   The circumvention of channels and procedures is relevant and speaks to the Bank's

          desire to control the outcome of the allegations. Palmisano's concealment of the

          Bank's role speaks to a coordinated attack with nefarious intent.




    39.   More importantly, Palmisano lied to the I.R.S. Revenue Agent as to the source of

          the case when she told Linda Edwards the source was EXAM.           Palmisano then

          knowingly filed false documents with the Federal Court when she described the

          source as "ANONYMOUS." Palmisano knew on day one, to lie and conceal Zapp's

          role as the source of the case and the Bank's identity. This was done to cover and

          conceal their criminal organization's plans, motives, methods, and network.

          Palmisano knew or was instructed when it was important to lie and what aspect of

          the case required concealment.          These details confirm coordination and

          organization.
 Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 18 of 38 - Page ID#: 18



40.   Horwitz was shocked to learn, just months later in 2005, that a criminal

      investigation was underway against Shehan when a squadron of I.R.S. agents

      descended on Shehan's fabrication facility. The team of I.R.S. officers raided the

      facility on the very day when a team of Walt Disney World and Universal Studio

      artists were working on a variety of projects for Shehan's company. This "raid" led

      by I.R.S. Special Agent, Susan Palmisano, brought a long-standing business

      relationship with The Walt Disney Company and Universal Studios to a sad and

      devastating end. From that date forward, Shehan's business was never contacted

      to do another project for Disney or Universal Studios after having led all major

      expansions over the ten previous years.       Shehan's company, Larson Theme

      Construction, led the construction of Disney's Tree of Life and Disney's Animal

      Kingdom Theme Park. The scope included thematic finishes, animal habitats,

      water features and artificial rock work throughout the entire park - the largest

      animal park in the world. In addition, Larson led the theme and rock work for

      Universal Studios Islands of Adventure and SeaWorld's Discovery Cove in

      Orlando, FL, the world's first swim with dolphin and marine life attraction.

      Shehan's company, Larson Theme Construction, led many of the most successful

      destination attractions for Disney, Universal, SeaWorld and many others. All of

      that value was destroyed by the United States on the day Susan Palmisano arrived

      at Shehan's facility in order to execute an I.R.S. raid to benefit the criminal

      organization centered around The Bank of Kentucky, BB&T Bank, now the Truist

      Financial Corporation, the result of a $364,000,000 merger. This merger was

      made possible and highly profitable by the services of the Federal Court in the

      Eastern District of Kentucky.
z
     Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 19 of 38 - Page ID#: 19



    41.   The Creative Artists in Shehan's facility on that day were the same Artists who

          would lead all future multi-million-dollar projects for Disney and Universal

          Studios, and others, from that day in   2005   through   2020.   Damages caused to

          Shehan by the United States and other Defendants are immeasurable.




    42.   Once the criminal investigation was underway, and upon learning of prosecutions

          in the Fen Phen matter from front-page headlines, Shehan suggested to Horwitz

          that his testimony as Material Witness Number One in the Fen Phen case should

          be used to bring the tax matter to a conclusion. With some cash on the table and

          day-one testimony in the Fen Phen case, both thought the tax case would be

          resolved easily and quickly.




    43.   However, when tax attorney, Martin Horwitz, offered Shehan's testimony in the

          Fen Phen matter as a path to resolve the tax matter, the United States, D.O.J. /

          I.R.S., responded by informing Shehan that ifhe came forward as a witness against

          Judge Bamberger in the Fen Phen matter, they would prosecute Shehan in the tax

          case. As a result, Shehan accepted their offer and remained silent for years.




    44.   Information now in the Courts, combined with Shehan's testimony, suggests that

          attorney, Stan Chesley, negotiated the Fen Phen crimes with Boone Count Judge,

          Joseph Bamberger, and both officers of the Court escaped prosecution by utilizing

          Shehan's tax case as a method to obtain immunization. Federal Judge, Susan J.
 Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 20 of 38 - Page ID#: 20



       Dlott, is involved. See letter written from United States Penitentiary Big Sandy,

       from inmate William C. Shehan, Jr., to Federal Judge, Susan J. Dlott, on file in the

       Bureau's email computer system.




45.     The 6-year pre-indictment delay is a central aspect and component of this case.




46.    The 6-year gap between the time the I.R.S. learned about the company checks

       being used to pay personal expenses - and the time of indictment; permitted the

       United States Department of Justice the time necessary, to protect and shield

       Boone County Judge, Joseph J. Bamberger, and the Federal Judge's husband,

       then-attorney, Stan Chesley, from Shehan's testimony in the Fen Phen matter.

       The illicit use of the tax case also provided shareholders in The Bank of Kentucky

       immunity from Shehan's testimony in The Bank of Kentucky's scheme to attack

       Homebuilder, William Erpenbeck, for the premeditated objective of acquiring the

       value in People's Bank of Crestview Hills, KY.




4 7.   Exhibit 012, a Memorandum Order prepared by Judge Bunning highlights the legal

       arguments submitted in relation to the 6-year preindictment delay. As discussed

       in the Memorandum, Shehan's tax attorney died in          2009.   Horwitz's testimony

       was necessary to establish the impact the Fen Phen matter and People's Bank case

       was having in Shehan's tax case, from   2002   forward.    The Department of Justice

       was informed of the value attorney, Martin Horwitz, provided in Shehan's defense
 Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 21 of 38 - Page ID#: 21



      having held multiple meetings and discussions with Horwitz. The loss of Horwitz

      and his testimony provided the United States a tactical advantage to move against

      Shehan and conceal crimes committed by the United States.




48.   Shehan was made aware and learned, around 2016 to 2018, about the significance

      of the 6-year pre-indictment delay and its implication in the tax case.       Upon

      further study of the evidence, testimony, events and timeline, Shehan discovered

      how the United States orchestrated the delay to benefit the Defendants in the Fen

      Phen case, the People's Bank matter, and as a weapon in the Florence Baptist

      Church case. Upon discovering these damages and what had been concealed,

      Shehan immediately wrote about these discoveries and how they are connected to

      the 6-year pre-indictment delay. Shehan penned a letter to then-U.S. Attorney

      General, Jeff Sessions, explaining these issues.     Counsel for the U.S. Attorney

      General responded by suggesting Shehan obtain private counsel. However, their

      letter did not include the funds or methods to pay for private counsel - part of the

      damages caused by Defendants in the matter. Shehan reiterates his position: it is

      not his responsibility to clean up corruption or pay the cost thereof.




49.   Shehan included Claims of the pre-indictment delay in legal actions filed in Judge

      Bunning's Court related to the Turner Construction, American Museum of Natural

      History and the U.S. Department of Justice.        In that action, Shehan outlined

      damages caused by the United States which prevented Shehan from obtaining a

      contract of more than $44,000,000 to perform work at the American Museum of
 Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 22 of 38 - Page ID#: 22



      Natural History. The Claim also involved a breach of contract between Turner

      Construction and the Saint Elizabeth Healthcare Group related to the new          $200

      million Cancer Center currently under construction in Edgewood, KY. An action

      related to Turner Construction and the Museum of Natural History is pending

      before the New York Supreme Court with many of the same references. Shehan

      intends to refile this action once the new Justice Structure is in place.




50.   The American Museum of Natural History and now the Paycheck Protection

      Program are just two of many examples of how damages caused by the United

      States, and others, continue to cause damages and inflict suffering on Shehan.




51.   Exhibit   012   demonstrates false statements by U.S. Attorney Grant in relation to

      the timing of the indictment as detailed on page    2   of the Memorandum. Recall

      that Shehan's tax case had already been through an audit from    2001 through 2004

      when the I.R.S. learned of the company checks to pay personal expenses.            The

      audit was then followed by a "criminal investigation" from       2005   through   2007

      which produced no new information. With knowledge of the company checks in

      hand since February of     2005,   the single charge to which Shehan was forced to

      plead guilty, the United States is left with only one explanation for the 6-year

      preindictment delay - suppressing Shehan's testimony across three federal cases.
 Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 23 of 38 - Page ID#: 23



52.   Shehan will provide to this Court, 5 witness who will testify to Shehan's role in the

      Fen Phen case which was conceived in June of 1998; and Shehan's first-hand

      knowledge of Judge Joseph Bamberger's scheme to form a "victim's fund", long

      before the case was filed in Boone County.        Shehan will produce witnesses,

      documents, and evidence in relation to his knowledge of The Bank of Kentucky's

      Conspiracy to attack homebuilder, William Erpenbeck, and the value of People's

      Bank for acquisition by The Bank of Kentucky.




53.   Exhibit 013 provides the Court with a transcript of just one of several audio

      recordings where the witness is discussing the ex parte meetings and negotiations

      between Federal Judge, David Bunning, and The Bank of Kentucky's agent, Mr.

      Richard Knock.      Documents previously filed in District Court demonstrate

      Richard Knock was last observed fabricating a false set of events related to the

      Church's losses and submitting the false information to the F.B.I. The effort to

      deceive and mislead the F.B.I. are documented in Exhibits 018 through 023. After

      sending the F.B.I. on a wild goose chase in the rolling hills of North Carolina,

      Richard Knock then surfaces in private meetings and ex parte discussions with the

      Federal Court in the Eastern District of Kentucky, as displayed in Exhibit 013.




54.   During one of those meeting and discussions, Judge Bunning assured Richard

      Knock that Shehan would receive, not a 27-month sentence as he indicated in the

      public record, but precisely 24-months, which the Judge negotiated and agreed in

      secret.   The ex parte meetings with Judge Bunning outside the Court occurred
 Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 24 of 38 - Page ID#: 24



      around the same time the Bank was influencing Officers and Officials of the

      Federal Court inside the Courthouse. All of this was part of The Bank of Kentucky's

      efforts to protect the bank's equity value for a pending buyout by BB&T Bank for

      $364,000,000.      Soon after Judge Bunning assured The Bank of Kentucky and

      Richard Knock, that Shehan would receive a prison sentence of exactly 24 months,

      Judge Bunning denied Shehan's request for an extension of time and Shehan was

      forced to plead guilty. U.S. Attorney, Bob McBride, had a role in this effort with

      his threats of perpetual prosecution if Shehan did not plead guilty. U.S. Attorney,

      McBride, sicced a team of I.R.S. agents on Shehan's Family to apply additional

      pressure to bring forth a guilty plea - causing his Family to flee Northern, Kentucky

      to another state and find refuge.




55.   FOR HIS DEFENSE:          Shehan needed to know Judge Bunning was meeting

      privately with agents of The Bank of Kentucky. Shehan needed to know documents

      and testimony submitted by I.R.S. Special Agent, Susan Palmisano, were false and

      fabricated.   Shehan needed to know the Bank was coordinating with The

      Department of Justice and the Internal Revenue Service - all of which was

      concealed and suppressed. All this evidence and information is exculpatory.




56.   Exhibit 014 through Exhibit 024 are part of a much larger set of documents which

      pertain to the losses suffered by The Florence Baptist Church and the actions by

      The Bank of Kentucky and the Bank's law firms to conceal bank fraud and legal

      malpractice; including the initiation of federal prosecution to silence Shehan.
 Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 25 of 38 - Page ID#: 25



57.   Exhibit 014, Exhibit 015 and Exhibit 016 are evidence of the Complaints prepared

      by attorney, Eric Deters, for The Florence Baptist Church against The Bank of

      Kentucky and the Bank's law firm Ziegler & Schneider. The Bank's deception,

      threats, intimidation, concealment, and other acts prevented these Complaints

      from reaching the Courts. Filing of these Complaints were a threat to The Bank of

      Kentucky's equity value at a time when the Bank was looking for a buyer.




58.   Exhibit   017   demonstrates the Pastor of the Baptist Church was pleased with

      progress in protecting the Church's interest and happy with Eric Deters leading the

      legal aspects of the case. Richard Knock is the person who informed the President

      for The Bank of Kentucky, Bob Zapp, Jr., that the Church was moving forward with

      litigation. The banker made comments about attorney, Eric Deters.




59.   John Cain is Chairman of the Board for The Bank of Kentucky. As shown in Exhibit

      018,   Mr. Cain learns of imminent media coverage by the Kentucky Enquirer about

      the Church's losses on Thursday, June 10th , 2010. John Cain, on Friday, June n th ,

      2010,   then forwards information about the media coverage to Mr. Richard Knock

      as shown in Exhibit   019.   Mr. Knock then calls a meeting with Bob Zapp, Jr., at

      The Bank of Kentucky to be held "sometime next week."
 Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 26 of 38 - Page ID#: 26



60.   Bob Zapp, Jr., the Bank's President, informs Knock to move the meeting away from

      the Bank's offices and the Banker avoids attending the meeting because of the

      criminal liability connected to the purpose of the meeting.




61.   The Kentucky Enquirer runs the story about the Church and subcontractor's losses

      on Sunday, June   13 th , 2010,   as shown in Exhibit 020. Because of this frontpage

      news article, the Church's leaders addressed the congregation with only a portion

      of the necessary information - on that Sunday morning.




62.   Exhibit 021 confirms Richard Knock held a meeting on Monday, June         14th , 2010.

      John Cain informed Shehan after the meeting that Pastor Alexander was in

      attendance and the meeting was held at the Triple Crown Country Club. As the

      text indicates, Shehan did not know Pastor Alexander was invited to the meeting-

      without Shehan. The purpose was to isolate the Pastor, deceive him, and send him

      to the F.B.I. as Richard Knock eludes to in his previous email messages with John

      Cain.




63.   On Tuesday, June    15 th , 2010,   Pastor Alexander memorializes the purpose and

      discussions during the meeting held the previous day when he issued the emails

      shown in Exhibit     022   and Exhibit     023.   Compare the turn of events and

      perspectives to Exhibit 017 where Pastor Alexander expressed his satisfaction and

      pleasure with Shehan, attorney, Eric Deters, and the path the Church was pursing
 Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 27 of 38 - Page ID#: 27



      to obtain compensation for damages. Damages included,        $ 2,200,000     in errors

      and omissions losses caused by an engineering firm;    $1,200,000   in subcontractor

      liens and millions in a toxic mortgage, plus interest and legal fees - resulting in a

      multi-million dollar bank fraud action against the Bank of Kentucky and the Bank's

      law firm at a time when the Bank was positioning to be acquired.




64.   The most significant losses to the Church are in relation to the     $2,200,000      in

      losses connected to the errors & omissions claim against the project's engineer.

      The Bank's law firm, also serving a counsel to the Church at the time, failed to file

      a legal claim on behalf of the Church after being retained thirty-three months

      earlier.   The law firm's failure constitutes legal malpractice followed by a

      Conspiracy to conceal legal malpractice. The statute of limitations is twelve

      months and by that time, thirty-three months had passed.        In Exhibit   021,   the

      Court will observe the reference for Ziegler & Schneider to turn the matter into

      their insurance indicating an errors and omissions claim. Regardless, the purpose

      of the meeting on June 14th , at the Triple Crown Club, was to deceive the Pastor

      into believing the Bank had all lien releases on file and the Bank had carried-out

      its legal responsibilities to collect the lien releases before issuing funds from the

      Church's credit facility of $8,000,000.




65.   After months of deception, threats, and intimidation, Shehan discovered The Bank

      of Kentucky had issued all   $8,000,000    of the Church's credit facility without a

      single lien release on file - and lied about it. It is simple to understand: If the
i
    -
    -
         Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 28 of 38 - Page ID#: 28



              Bank has the lien releases, "on file and in order," as the Bank insisted for over six

              month, then Shehan said to the bankers, "Please give us the lien releases so we can

              remove the liens from the Church's property."         The Bank of Kentucky never

              produced a single lien release and retaliated with prosecution of Shehan.




        66.   The fact is The Bank of Kentucky never collected a single lien release and never

              visited the project site to inspect the progress of the work. All of the details which

              Richard Knock gave to Pastor Alexander in Monday's meeting are false - it never

              happened, and the Bank enlisted the support of Richard Knock to deceive the

              Pastor into believing the Bank had done everything right. Exhibit      022   confirms

              bank fraud committed against the Church. Moreover, Richard Knock does not

              work for the Bank and Richard Knock was never involved in any of the transactions

              between the Church, Bank and contractors - so Richard Knock would not know or

              have first-hand knowledge of what did or did not happen. Someone had to tell

              Richard Knock what to say to the Pastor.       The events and actions described in

              Exhibit 022 accurately describe bank fraud committed against the Church where

              both the Bank and law firm Conspired to conceal their failures and the subsequent

              efforts to cover up the losses.




        67.   The lowest risk solution was to turn the matter into their errors and omissions

              insurance carrier. Documents will demonstrate the Church offered to pay their

              deductible to encourage the bank and law firm to roll-over onto their insurance

              coverages. As an indication of the level of corruption, both the bank and law firm
...    Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 29 of 38 - Page ID#: 29



            declined to utilize their insurance and chose a different path. The bank and law

            firm knew in advance. they could rely on Federal Officials in the U.S. District Court

            for the Eastern District of Kentucky. to profit and protect the Bank - as the Court

            had done many times before. Therefore, the Bank initiated prosecution of Shehan

            in the tax case; the same tax case the Banker conceived in 2005, the same tax case

            just used for 6 years to protect Judge Bamberger and Stan Chesley - was now was

            being utilized as a weapon to protect the Bank's profits and equity value.




      68.   Richard Knock informed Pastor Alexander to take those false details and events,

            as describe in Exhibit   022,   and submit the false information to the F.B.I. and

            instruct the F.B.I. to pursue Kodiak Constructors. The purpose was to direct the

            F.B.I. away from the Bank of Kentucky and toward others.                Exhibit   023

            demonstrates that Pastor Alexander contacted the F.B.I. and sent the F.B.I. toward

            Kodiak Constructors - where no criminal liability existed. Furthermore, to send

            the F.B.I. after Kodiak, would cause the Church to immediately incur a loss of

            $2,200,000   related to the engineering failure, simply because Kodiak was lead

            witness in that E&O case.        Sending the F.B.I. after Kodiak served only the

            shareholders in The Bank of Kentucky and forced millions in losses on the

            membership of the Baptist Church.




      69.   Pastor Alexander met F.B.I. Agent, Dennis Swikert, and provided him Shehan's

            cell number and informed him Shehan was handling the Church's legal matters

            and was the last to speak to Kodiak. It is unknown why the F.B.I. never contacted
 Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 30 of 38 - Page ID#: 30



      Shehan to review the documents now before the Court.          Pastor Alexander was

      diagnosed with stage-four lung cancer just weeks later and died in December 2103.




70.   Just ninety days after the Bank's President issued threats to prosecute Shehan, U.S.

      Attorney, Bob McBride, contacted Shehan's counsel to inform him that the United

      States was moving forward with prosecution in the tax case. Exhibit 024 indicates

      an indictment was obtained on November       10th , 2010.   However, U.S. Attorney,

      Bob McBride, failed to inform and withheld from the Grand Jury, a mountain of

      material evidence, exculpatory evidence and other information, including but not

      limited to, the fact Shehan's testimony was being suppressed in two prior federal

      cases.




71.   Soon after the criminal prosecution was underway, Richard Knock surfaces in

      private discussions and ex parte meetings with Federal Judge, David Bunning.

      According to witness statements, Knock told the Bankers he would "make this

      whole thing work out." In addition, according to the witness, Richard Knock was

      paid by the Bank - a quid pro quo for services rendered - in gaining the support of

      the Federal Court to protect the Bank's value.




72.   Richard Knock was a long-time supporter of Judge Bunning's Father and hosted

      the former Congressman at Knack's home in Omaha Trace in Triple Crown. It is
 Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 31 of 38 - Page ID#: 31



      unknown if Knock participated in the Bank's buyout. It is perceived, but unknown

      and unconfirmed, if the Bunning Family are shareholders in The Bank of Kentucky.




73.   It is currently unknown what benefit Louis DeFalaise and Susan Palmisano may

      have received in exchange for their services in implementing the Federal

      government's power and authority to benefit shareholders in the Bank.




74.   The legal malpractice, bank fraud, unpaid subcontractors, toxic mortgage and $20

      million in losses forced on the membership of The Florence Baptist Church - form

      the motive and basis for the Bank's ex parte meetings and negotiations with the

      Federal Judge and Officials of the Court. The Conspiracy was broader and involved

      influence over other Federal Officials in the U.S. District Court in the Eastern

      District of Kentucky, and others.    The State of Kentucky joined the Bank's

      Conspiracy by initiating prosecution of Shehan at the same time.




75.   Recall the spectacular prosecution of homebuilder, William Erpenbeck, and

      subsequent attack on the value of People's Bank of Crestview Hills, KY, by The

      Bank of Kentucky.    The People's Bank matter, when the smoke settled, involved

      just $7 million in losses compared to bank fraud of $20 million in the Baptist

      Church's case.      Both involved unpaid subcontractors and toxic mortgages.

      However, in the People's Bank saga, the F.B.l.'s performance was dramatically
f
     Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 32 of 38 - Page ID#: 32



          different compared to The Florence Baptist Church where, even after ten years, the

          F.B.I. shows no interest.




    76.   The two cases are virtually identical in components and content. Comparing the

          two cases, the Court will observe excessive corruption by the United States

          Department of Justice in attacking the value in People's Bank's where the

          premeditated and stated goal was to take down, William Erpenbeck, and deliver

          People's Bank into the arms of The Bank of Kentucky. In the Church's case, the

          Department of Justice, after suppressing Shehan's testimony in the People's Bank

          and Fen Phen case for almost six years, launched itself like a guided-missile to

          attack Shehan as necessary to preserve the equity value of The Bank of Kentucky

          for a pending buyout of $364,000,000.




    77.   The Bank of Kentucky, and others, routinely utilize the Federal Bureau of

          Investigation and U.S. Department of Justice as their guns-for-hire, private

          assassination squad - against U.S. Citizens!




    78.   An injustice anywhere, is a threat to Justice everywhere. - HRH, M.B.R.




    79.   Shehan restates the demand for all Federal Officials, Federal Judges and others

          involved in the Bank's decades-long Conspiracy to be prosecuted to the fullest
 Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 33 of 38 - Page ID#: 33



      extent provided by law. The damages to Shehan, his family and businesses are

      immeasurable.




80.   Shehan has not received the benefit of discovery which was first requested in 2014.

      The Plaintiff reserves the right to modify, change, update, correct and expand the

      scope of this Complaint as determined necessary. Damages caused by Defendants

      prevents Shehan for obtaining qualified counsel. Any damages incurred, mistakes,

      errors or rights lost because of the lack of qualified counsel shall be deemed

      additional damages for which future Claims shall be made.




81.   Returning to the Paycheck Protection Program and the Small Business Loan.

      Shehan has voluntarily provided a mountain of evidence and details supporting his

      Claims and Allegations against the Defendants named in the First Action

      submitted January   31 st , 2020   to the Appeals Court. As demonstrated here, the

      evidence is substantial and meaningful.




82.   When Shehan applied for the small business loans, the online forms required

      answers to questions related to felony convictions, unpaid restitution, tax liens,

      unpaid taxes, unpaid child support, credit ratings, tax forms and financial

      statements - all damages caused by the Defendants connected to the Bank - none
     Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 34 of 38 - Page ID#: 34
i




          of which the Plaintiff has the ability to address and resolve without assistance from

          the United States and or the Court.




    83.   Shehan files this Action with the purpose of bringing the United States Department

          of Justice, now under new leadership, to his assistance. Firstly, to clear the path

          and allow Shehan to secure benefits in the Paycheck Protection Program, and

          Secondly, to pursue justice in the Conspiracy outlined in this and all previous

          filings in the Federal Court system.




    84.   If not for the damages caused by Defendants, Shehan and his company would

          qualify under the P.P.P. and have all the necessary documents to provide to PNC

          Bank.




    85.   Moving back to the S.B.A. applications, Shehan can offer proceeds from the First

          Action as collateral. Shehan is offering to secure the loans through a U.C.C. lien

          filed by the S.B.A. against the proceeds from Shehan's legal action against the

          Defendants in the First Action.        Although, up to 75% of the PPP funds are

          forgivable.




    86.   The water park project impacted by the covid-19 virus involves an opportunity to

          create more than 28 jobs which last approximately 90 days or more. Benefits
 Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 35 of 38 - Page ID#: 35



      provided by the P.P.P. present a mutually beneficial opportunity for Shehan's

      business by providing funding to cover payroll, subcontractor, staffing, consulting,

      and on-site construction costs for a period of 90-days. The capital will put people

      who are currently not working, back to work.




87.   From another perspective, the Banks which inflicted damages on Shehan and his

      business as described in the First Complaint, are now partners with the federal

      government and profiting in the P.P.P - while Shehan is left out.




88.   Moreover, many of the other Defendants in the January 31 st , 2020 Complaint are

      also receiving benefits from the P.P.P. - while Shehan, the victim as described in

      the First Action - is barred from benefiting in the P.P.P.       This translates to

      additional injuries to Shehan - during an economic crisis!




89.   Shehan has remained patient while waiting for Justice to be served since filing the

      first legal action on April 9th , 2014, in Kenton County Court. The action was filed

      before BB&T announced the buyout of The Bank of Kentucky. More importantly,

      BB&T President & CEO, Mr. Kelly S. King, with full knowledge of the damages

      caused to Shehan, presented false testimony to deceive the Kenton County Court.

      Attorneys for BB&T, Ziegler & Schneider, informed the Court that the Bank had no

      contact with law enforcement or the I.R.S. in relation to Shehan's tax case.
i
     Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 36 of 38 - Page ID#: 36



            According to Special Agent, U.M., the eight pages and twelve pages held by the

            Department of Treasury in Shehan's FOIA request, will prove otherwise.




    90.     Therefore, Shehan is out of time and out of options.    If not for the actions and

            damages caused by Defendants in the First Action, including the United States

            Department of Justice, BB&T, Truist Financial Corporation, and others, Shehan's

            company would qualify for full benefit under the Paycheck Protection Program.




    91.     As a result, William C. Shehan, Jr., files this Complaint with the UNITED STATES

            DISTRICT COURT FOR THE EASTERN DISTRICT OF KENTUCKY, requesting

            relief. The purpose of this Complaint is to seek relief and obtain equal protection

            under the law.




    Date:    May 12th , 2020
l   i
             Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 37 of 38 - Page ID#: 37




                                             PRAYER FOR RELIEF


        A. Trial by Jury.

        B.     Judgement for the Plaintiff on all Claims for Relief as provided by law.

        C. Judgement against the Defendants, jointly and severally, for compensatory and consequential
            damages, including without limitation lost income, out of pocket expenses, and mental anguish,
            all in amounts to be determined at trial;

        D. The right to amend the Complaint to add additional named parties and factual allegations as
           revealed in discovery.

        E.     Punitive damages in an amount to be determined at trial;

        F.     Reasonable cost of suit;

        G. Pre-judgement interest on each unreimbursed claim at a rate of 12%;

        H. Post judgement interest at a rate of 18%; and

        I.    Any and all other relief to which Plaintiff may be entitled
;    Case: 2:20-cv-00077-DCR Doc #: 1 Filed: 05/20/20 Page: 38 of 38 - Page ID#: 38




                                            VERIFICATION


           After being dully sworn, I, William C. Shehan, Jr., have personal knowledge concerning the

    matters set forth in the foregoing Complaint, and do hereby verify, certify, swear and affirm that

    the information and allegations contained in the foregoing Complaint are true and accurate to

    the best of my information, knowledge and belief.


                                                               Respectfully submitted,




                                                                William C. Shehan, Jr.
                                                                903 Riva Ridge
                                                                Union, KY 41091
                                                                (859) 653-3802
                                                                Prose Plaintiff
                                                                May 12th ,   2020
